DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7,14-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedyay et al(USPGPUB 2016/0165329 in view of Burg et al(USPGPUB 2015/0251668).
  -- In considering claim 1, the audible alert system for use onboard a locomotive, the audible alert system comprising a speaker, an audio amplifier, an audio file player, and an enclosure, wherein the audio amplifier and the audio file player are within the enclosure are met by the audio system(120), audio source(122), audio amplifier(124), audio device(130), and storage compartment(112).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the audio device within the compartment(112), since this would have helped ensure protection from outside elements and potential damage to the components of the system.
	As well, although Fedyay teaches use of speakers for a boat, Fedyay states that the configuration could be used to generate audible sound for other vehicles such as trains(see: sec[0085]).  In related art, Burg et al(Burg) teaches the use of a ceiling assembly for railcars, which utilizes speakers(see: sec[0029]).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the system of Fedyay with the train of Burg, since this would have readily provided audible indication in a convenient manner for a train, and as well, to provide interior or exterior notifications, as desired.
  -- Claims 2-3 recites subject matter that is met as discussed in claim 1 above.  Upon incorporation of the speakers system of Fedyay, into the train of Burg, it would have been obvious to one of ordinary skill to incorporate the speakers for broadcasting voice messages, tones or any other sound to exterior locations as desired, since the speakers would have readily provided this capability once incorporated.
  -- With regards to claim 4, Burg teaches an integrated ceiling assembly for railcars wherein speakers are mounted utilizing ceiling assemblies, such as c-rails and other support elements(see: secs[0026-0029]).  Therefore, upon incorporating the speakers into system of Burg, it would have been obvious to incorporate the c-rails of Burg into the locomotive, since Fedyay already desires to utilize the speaker system in various vehicles.
  -- Claim 5 recites subject matter that is discussed in claim 4 above.  
  -- Claim 6 would have been met by the mobile phone or computer, which would have transmitted signals to the audio amplifier, which would have received signals from the audio device(130)(see: Dedyay, sec[0042]).
  -- Claim 7 would have been met by the C-rails having an opening(140,150) which faces outwards and allows quick connection of speakers via grooving or recesses(see: Burg, sec[0040]).
  -- Claims 14-16, and 18-20 recite subject matter that is met as discussed in claims 1-7 above.  Furthermore, it would have constituted an obvious design choice to one of ordinary skill to allow the speaker instead of the horn or pneumatic bell, as desired.

Allowable Subject Matter
Claims 8-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687